UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-1548 Armstrong Associates, Inc. (Exact name of registrant as specified in charter) Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Address of principal executive offices) C. K. Lawson Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Name and address of agent for service) Registrant's telephone number: 214-720-9101 Date of fiscal year end: June 30 Date of reporting period:December 31, 2010 ITEM 1. SHAREHOLDERS REPORT. Management Report to Shareholders The first half of Armstrong’s current fiscal year ended December 31, 2010. At that time the Fund had total net assets of $14,124,258 and a per share price of $10.64. Not reflected in the year end price was a $0.04 income dividend that was paid in December 2010. The total investment return for the six months, including the December dividend, was +15.22%. Armstrong’s portfolio at the end of calendar 2010 was comprised of 89.4% equity investments and 10.6% cash equivalent reserves. The broad categories of Aerospace/Diversified Industrial Goods, Environmental Services and Technology Products were the three largest areas of portfolio concentration, representing in aggregate 32.3% of the total portfolio. The best individual stock performances in percentage terms for the six months covered by this report were turned in by Halliburton and Weatherford, both oil field services companies, followed by Caterpillar and Western Union. Stocks advanced strongly during the second half of 2010, driven by improving signs in the economy, extremely low interest rates and credit concerns over segments of the municipal debt market. These factors, along with a shift in the domestic political balance in the November elections, generated increased investor focus on the relative value of equities in terms of growth potential and overall investment return. Recent political developments, both domestically and internationally, have resulted in near term uncertainty and increased market volatility. Looking beyond the current headline issues, we believe growing concerns about potential inflation, signs of which are already being seen in commodity prices, and further improvement in the economy should provide underlying support for equity investments and serve as a platform for further market gains. Please call or write if you have any questions concerning your Armstrong investment. Sincerely, C. K. Lawson February 24, 2011 2 The Basis for the Selection of Portfolios, Inc. as Adviser for the Fund The approval of Armstrong’s (the “Fund”) investment advisory agreement with Portfolios, Inc., (“Portfolios”) is made annually by the Independent Directors of its Board of Directors (the “Directors”).Important determinations and conclusions made by the Directors in connection with this responsibility included the following: First, the Directors concluded that Portfolios had adhered to the investment specifications included in the Fund’s prospectus and had provided satisfactory long term investment results for the Fund’s shareholders within a variety of investment environments over the years. In addition, on review of the investment management fee paid by the Fund to Portfolios and the related expense ratio of the Fund, the Directors concluded that in comparison to stand-alone funds of comparable size the comparison was satisfactory.The Directors furtherconcluded that the administrative and transfer agent services that Portfolios provided Armstrong had been done efficiently and were provided at a reasonable cost when compared to alternatives that had been considered. On review of the profitability of the Fund’s investment advisory agreement to Portfolios, Inc., the Directors took into consideration the investment management services provided by the advisor, the staffing required for the advisor to provide those services, the administrative and transfer agent services provided, including staffing and equipment expenses, and the substantial additional services not required under any of the agreements that were provided to Armstrong by Portfolios which had resulted in significant cost savings for the Fund.The Directors concluded that the investment advisory agreement and related agreements with Portfolios did not result in excessive profits and were reasonable. Regarding the potential of “economies of scale” that could result from future growth in total assets of the Fund, the Directors’ concluded that the annual investment advisory agreement renewal process allowed the Board the continuing opportunity to address the appropriateness of Portfolios’ management fees and instigate changes if and when necessary. The Directorsconcluded that the management of the Fund by Portfolios, which had been directly involved with the management and administration of Armstrong for approximately 42 years, provided the advantage of an unusual level of continuity for Fund shareholders.Further, Portfolios’ responsibility for both the Fund’s administrative and transfer agent functions had resulted in a coordinated focus on internal controls thatwere beneficial to the operation of the Fund. Having considered the various responsibilities associated with the operation of the Fund and seeing no changes necessary, the Directors agreed that it was in the best interest of the Fund and its shareholders to renew the Investment Advisory, Administrative and Transfer Agent Agreements with Portfolios, Inc. 3 About Your Fund’s Expenses As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to enable you to compare these costs with the ongoing costs of investing in other mutual funds. Example The Example is based on an investment of $1,000 invested at the beginning of the Fund’s fiscal year on June 30, 2010 and held through December 31, 2010, the six months covered by this semiannual report. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $11,200 account value divided by $1,000 11.2), then multiply the result by the number in the line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purpose The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expenses ratio and an assumed rate of return of 5% per year before expense, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with 5% hypothetical examples that appear in the shareholder reports of the otherfunds. You may want to add other fees that are not included in the expenses shown in the table such as IRA fees and charges for extra services such as bank wires. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do nor reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees (Note that there are no transaction costs associated with Armstrong Associates share transactions). Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Ending Account Value Account Value Expenses Paid June 30, 2010 December 31, 2010 During Period* Actual Hypothetical (5% return before expenses) *Expenses are equal to Armstrong Associates annualized expense ratio of 1.30%, multiplied by the average account value over the period, multiplied by 184/365 days. 4 Statement of Operations — 6 Months Ended December 31, 2010 Investment income Income: Dividends $ Interest Total income Operating expenses Investment advisory fees $ Administrative fees Custodian fees Transfer agent fees Legal fees Accounting fees Registration fees, licenses and other Directors’ fees and expenses Reports and notices to shareholders Insurance expense Net investment income Realized and unrealized gains and losses on investments Realized gains (losses) Proceeds from sales Cost of securities sold ) Net realized gains (losses) ) Unrealized appreciation Beginning of year End of year Increase in unrealized appreciation Net realized and unrealized gain on investments Increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 5 Statement of Changes in Net Assets — 6 Months Ended December 31, 2010 Operations: Net investment income $ Net realized gains (losses) on investments ) Increase (decrease) in unrealized appreciation of investments Net increase (decrease)in net assets resulting from operations Distributions to shareholders Distributions paid ) Decrease in net assets resulting from distribution to shareholders ) Capital share transactions Net proceeds from sale of capital stock Net asset value of shares issued as reinvestment of dividends Less cost of shares repurchased ) Net increase(decrease) in net assets resulting from capital share transactions Total increase(decrease) in net assets Net assets: Beginning of period End of period $ Condensed Financial Information Selected per Share Data and Ratios (a) Six months ended 12/31/10 Net asset value, Beginning of year $ Income (loss) from investment operations Net investment income (loss) — ) ) ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions Dividends from net investment income — Distributions from net realized gains — — — Net asset value, end of year $ Total return (b) % -22.39 -4.55 ) ) Ratios/supplemental data Net assets, end of period (000’s) $ Ratio of expenses to average net assets Ratio of net investment income to average net assets .2 .3 .4 .5 .3 .2 .2 — — — .4 .1 ) .2 .5 Portfolio turnover rate 1 % 4 5 2 4 11 7 5 4 7 9 6 3 20 7 Notes: (a) For a share outstanding throughout the year.Per share data has been rounded to nearest cent and adjusted to give effect to a 2-for-1 stock split, effective October 16, 1978, by means of a stock distribution. (b) For the six month period ending December 31, 2010, the total return for the period was 15.22%. This return is not annualized. The accompanying notes are an integral part of these financial statements. 6 Statement of Net Assets — December 31, 2010 Assets: Investment in securities at market value (identified cost, $7,827,812) $ Cash Dividends receivable Interest receivable Receivable for fund shares purchased Prepaid expenses and other assets $ ) Liabilities: Payable to Portfolios, Inc. Accrued expenses and other liabilities ) Payable fund shares redeemed — Payable for purchase of securities — Total net assets equivalent to $10.64 per share with 1,327,162 shares outstanding $ Per share income and capital changes for a share outstanding throughout the year ended June 30 Net asset value, Beginning of year $ Income (loss) from investment operations Net investment income (loss) -— Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions Dividends from net investment income -— Distributions from net realized gains -— Net asset value, end of year $ Total return (b) ) ) Ratios/supplemental data Net assets, end of period (000’s) Ratio of expenses to average net assets Ratio of net investment income to average net assets .5 .2 -— .2 .8 Portfolio turnover rate 19 12 21 17 36 24 44 46 20 51 54 Per share income and capital changes for a share outstanding throughout the year ended June 30 Net asset value, Beginning of year $ Income (loss) from investment operations Net investment income (loss) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions Dividends from net investment income Distributions fromnet realized gains -— -— -— -— Net asset value, endof year $ Total return (b) ) ) % Ratios/supplemental data Net assets, end of period (000’s) $ Ratio of expenses to average net assets Ratio of net investment income to average net assets .8 Portfolio turnover rate 53 96 59 34 60 97 % The accompanying notes are an integral part of these financial statements. 7 Portfolio of Investments in Securities — December 31, 2010 Shares or principal amount Cost Market value COMMON STOCK (89.4%) Industry and issue Aerospace & Diversified Industrial Goods (12.9%) The BoeingCompany $ $ Caterpillar, Inc. General Electric Company SPX Corporation United Technologies Corporation Beverages & Food Products (8.4%) Kraft Foods Pepsico, Inc. Business Services & Products (8.0%) Avery Dennison Corporation Iron Mountain, Inc. Staples, Inc. Consumer Staples (5.9%) Kimberly Clark Corporation Procter & Gamble Company Energy Related (8.3%) Chevron Corporation Halliburton Company Weatherford International, Inc. * Entertainment Services (2.3%) DIRECTVCorporation * Environmental Services (10.5%) Stericycle, Inc. * Waste Connection, Inc. Waste Management, Inc. Financial Services (1.6%) Western Union Company 8 Shares or principal amount Cost Market value Industrial Gases (6.8%) Praxair,Inc. Medical Products (8.6%) Abbott Laboratories, Inc. Medtronic, Inc. Retail Stores (7.2%) Best Buy, Inc. CVS Caremark Corporation Wal-Mart Stores, Inc. Technology Related Products (8.9%) Cisco Systems, Inc. * Corning, Inc. Hewlett Packard Company Intel Corporation Itron, Inc. * Yahoo! Inc. * Total common stocks $ $ SHORT-TERM DEBT (9.6%) U. S. Treasury Bills due 1/13/2011 to 3/17/2011 $ $ Total Investment Securities - 99.0% $ $ Other Assets Less Liabilities 1.0% $ Total Net Assets - 100.0% $ * Non-income producing The accompanying notes are an integral part of these financial statements. 9 Notes to Financial Statements — December 31, 2010 Note A — Nature of Operations and Summary of Accounting Policies A summary of the significant accounting policies consistently applied in the preparation of the accompanying financial statements follows: Nature of Operations Armstrong Associates, Inc. (the Company) is registered under The Investment Company Act of 1940, as amended, as a diversified, open-end investment management company. Valuation of Securities The net asset value per share of the Fund is calculated following the close of trading on the New York Stock Exchange (usually 4:00 p.m., New York time) each day the Exchange is open for business.A security quoted on the New York Stock Exchange Composite Tape or on the NASDAQ National Market is valued at its last sale price reported prior to the time the assets are valued.A security not quoted on the New York Stock Exchange Composite Tape or the NASDAQ National Market is valued, in the case of an exchange listed security, at the last reported sale price on that exchange where it is quoted prior to the time the assets are valued and, in the case of securities which are not traded or did not trade on an exchange or for which over-the-counter last sale market quotations are not readily available, on the basis of the last current bid price prior to the time the assets are valued.When market quotations are not available, a security is valued at the fair market value that is determined in line with the framework established under Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 820-10-35 “Fair Value Measurements”.Using the fair market value to price securities may result in value that is different from a security’s most recent closing price and from the prices used by other mutual funds to calculate their net asset values.Short-term debt securities are carried at cost which approximates market. Fair Value Measurement FASB ASC 820-10-35 defines fair value, expands disclosure requirements, and specifies a hierarchy of valuation measurement techniques.The following are the levels of the hierarchy and a brief description of the type of valuation information (inputs) used to determine the value of the Fund’s investments. • Level 1: Quoted prices for identical assets in active markets. • Level 2: Significant inputs other than Level 1 that are based on observable market data. These inputs could include, among other things, quoted prices for similar assets in active markets, quoted prices for identical assets in inactive markets and inputs that are observable that are not prices. • Level 3: Developed from significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). All of the Fund’s investments were classified as Level 1 as of December 31, 2010. Investment Transactions and Investment Income Investment transactions are recorded on the basis of trade date, and realized gains and losses are calculated using the identified cost method.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Interest income is recorded on the accrual basis. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of American requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results may differ from those estimates. Distributions Distributions of ordinary income and/or capital gains to shareholders, when made, normally occur in the fourth quarter of the calendar year Note B — Federal Income Taxes As of December 31, 2010, the Fund qualified and intends to continue to qualify each fiscal year as a “regulated investment company” under Subchapter M of the Internal Revenue Code, as amended.By qualifying, the Fund will not be subject to federal income taxes to the extent that it distributes all of its taxable income for its fiscal year. On December 31, 2010, the cost of investment securities for tax purposes was $7,827,812. Net unrealized appreciation of investment securities for tax purposes was $6,142,599, consisting of unrealized gains of $6,283,442 on securities that had risen in value since their purchase and $140,843 in unrealized losses on securities that had fallen in value since their purchase. At December 31, 2010, the tax basis components of distributable earnings were as follows: December 31, 2010) Unrealized appreciation $ ) Unrealized depreciation ) Net unrealized appreciation $ Undistributed ordinary income (loss) ) Undistributed long-term capital gains — Capital loss carryforwards ) 10 Note C — Purchases and Sales of Securities For the six months ended December 31, 2010, purchases and sales of securities, excluding short-term debt securities and U.S. government obligations, aggregated $908,209 and $136,100, respectively. The Company paid total brokerage commissions aggregating $3,425 in the six months ended December 31, 2010 on purchases and sales of investment securities.All commissions were paid to unaffiliated broker-dealers. Note D — Investment Advisory, Transfer Agent and Administrative Fees The Company has agreed to pay its investment adviser, Portfolios, Inc. (Portfolios), a fee of .80% per annum of the average net asset value of the Company.For the six months ended December 31, 2010, investment advisory fees to Portfolios amounted to $53,302.In order to effectively limit the expenses of the Company, the adviser has agreed to reimburse the Company for all expenses (including the advisory fee but excluding brokerage commissions, taxes, and interest and extraordinary charges such as litigation costs) incurred by the Company in any fiscal year in excess of 2% of the first $10 million of its average daily net assets for the fiscal year, 1.5% of the next $20 million of average daily net assets and 1% of the remainder.No reimbursements were required during the six months ended December 31, 2010. Portfolios is the transfer agent for the Company.Applicable fees and expenses of $4,814 were incurred by the Company for the six months ended December 31, 2010.In addition, under the terms of an administrative services agreement between Portfolios and the Company, Portfolios provides accounting services to the Company for an annual fee of $16,000 payable in equal monthly installments. At December 31, 2010, the Company owed Portfolios $11,344 in accrued investment advisory fees, transfer agent fees and administrative fees. Note E — Capital Stock On December 31, 2010, there were 6,000,000 shares of $1 par value capital stock authorized, and capital paid in was $8,623,277.Transactions in capital stock for the 6 months ended December 31, 2010 and 2009 were as follows: Shares sold Shares issued as reinvestment of dividends Shares redeemed Net increase (decrease) in shares outstanding Note F — Distributions to Shareholders The tax character of distributions paid during the six months ended December 31 was as follows: Amount Per share Amount Per share Distributions paid from Ordinary income $ Capital gains — $
